Exhibit 99.1 Saia Provides Third Quarter-to-Date LTL Operating Data JOHNS CREEK, GA. – September 6, 2017 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload, expedited and logistics services, is providing LTL shipment and tonnage data for the first two months of the third quarter.In July 2017, LTL shipments per workday increased 2.5% and LTL tonnage per workday increased 2.8% compared to July 2016.Adjusted for the shift in the 4th of July holiday timing this year, LTL shipments per workday increased 4.3% and LTL tonnage per workday increased 4.6% in July 2017 compared to July 2016.In August 2017, LTL shipments per workday increased 1.9% and LTL tonnage per workday increased 2.3% compared to August 2016.
